DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 1/9/2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the 

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-14 and method claims 15-20).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method for detecting the occurrence of an event at a well comprising: recording a first set of measurements collected from the well; processing the recorded measurements to provide a first set of data; calculating a first score based on the first set of processed data; comparing the first score to a predetermined rule based on a specified time frame; and allowing an operator to adjust parameters of the well operation based on the score comparison. 
Claim 15 recites, with the abstract idea being highlighted in bold, a method for detecting the occurrence of an event at a well comprising: recording a first set of measurements collected from the well; processing the recorded measurements to provide a first set of data; calculating a first score based on the first set of processed data; recording a second set of measurements collected from the well; processing the second set of recorded measurements to provide a second set of data; calculating a second score based on the second set of processed data; wherein the first set of processed data and the second set of processed data is the number median of absolute difference from normal; combining the first score and the second score using a weighted average; and comparing the combined scores to a predetermined rule based on a specified time frame; and allowing an operator to adjust parameters of the well operation based on the score comparison. 
The limitations highlighted in bold in claims 1 and 15 includes a mixture of two groupings of abstract ideas. In claim 1, the limitations can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used, but some dependent claims and the specification do speak to different equations including using various calculations in providing the elements/steps in the claims. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2.


Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead, the type of well, the equipment used and the actual measurements 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claims 1 and 15 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-14 and 16-20, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the calculations, mental steps and type 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringer et al (US 2018/0171774; hereinafter “Ringer”).
Regarding claim 1: Ringer teaches a method for detecting the occurrence of an event at a well (Abstract; estimating uncertainty during drilling a bore based on information received; ¶114) comprising: recording a first set of measurements collected from the well (¶33, element 256 in Fig. 2); processing the recorded measurements to provide a first set of data (¶56, 136; element 254 in Fig. 2); calculating a first score 

Ringer teaches:
Regarding claim 2: further comprising: transmitting the recorded measurements to an information handling system for processing; wherein the recorded measurements are processed utilizing a statistical analysis approach, a machine-learning algorithm, and any combinations thereof (¶252-253; machine learning).
Regarding claim 3: wherein the operator determines the predetermined rule and inputs the predetermined rule into the information handling system (¶256; threshold).
Regarding claim 10: further comprising: recording a second set of measurements collected from the well (¶137; another set of data from the same source of the 1st round of measurements, or from other various sources); processing the second set of recorded measurements to provide a second set of data (¶56, 136; element 254 in Fig. 2); calculating a second score based on the second set of processed data (¶116, 196, 209; score being a probability risk which can use impact scores); wherein the first set of processed data and the second set of processed data is the number median of absolute difference from normal (¶138); combining the first score and the second score using a weighted average (¶142; appropriately weighted); and comparing the combined scores to a predetermined rule.
Regarding claim 14: wherein the first set of measurements are recorded in at least one location selected from the group consisting of in the wellbore, at the surface of the well, and any combinations thereof (claim 1; ¶136).

Regarding claim 15: Ringer teaches a method for detecting the occurrence of an event at a well (Abstract; estimating uncertainty during drilling a bore based on information received; ¶114) comprising: recording a first set of measurements collected from the well (¶33, element 256 in Fig. 2); processing the recorded measurements to provide a first set of data (¶56, 136; element 254 in Fig. 2); calculating a first score based on the first set of processed data; recording a second set of measurements collected from the well (¶116, 196, 209; score being a probability risk which can use impact scores); processing the second set of recorded measurements to provide a second set of data (¶56, 136; element 254 in Fig. 2); calculating a second score based on the second set of processed data (¶116, 196, 209; score being a probability risk which can use impact scores); wherein the first set of processed data and the second set of processed data is the number median of absolute difference from normal (¶138); combining the first score and the second score using a weighted average (¶142; appropriately weighted); and comparing the combined scores to a predetermined rule based on a specified time frame (¶256; comparing risk probability to a threshold, based on time-based data); and allowing an operator to adjust parameters of the well operation based on the score comparison (¶157; control signal allowing to perform an action, change a parameter, etc).

Examiner’s Note

Claims 4, 7, 11, 16 and 18 recite limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art. Claims 5-6 are dependent on claim 4; claims 8-9 are dependent on claim 7; claims 12-13 are dependent on claim 11; claim 17 is dependent on claim 18; and claim 19 is dependent on claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boone (US 2010/0217530); Chang et al (US 2014/0277752) and Fox et al (US 2013/0124176) teach methods, systems and various elements of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857  


/REGIS J BETSCH/Primary Examiner, Art Unit 2857